Exhibit 10.13

UNITRIN, INC. DEFINED CONTRIBUTION SUPPLEMENTAL RETIREMENT PLAN

As Adopted Effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    1

ARTICLE II

   ELIGIBILITY    5

ARTICLE III

   SUPPLEMENTAL PLAN CONTRIBUTION    5

ARTICLE IV

   FUNDING    6

ARTICLE V

   INVESTMENT OF FUNDS, ACCOUNT MAINTENANCE AND VESTING    6

ARTICLE VI

   DISTRIBUTIONS    7

ARTICLE VII

   PAYMENTS UPON DEATH    9

ARTICLE VIII

   ADMINISTRATION OF THE PLAN    9

ARTICLE IX

   AMENDMENT OR TERMINATION    11

ARTICLE X

   GENERAL PROVISIONS    11

 

-i-



--------------------------------------------------------------------------------

UNITRIN, INC. DEFINED CONTRIBUTION

SUPPLEMENTAL RETIREMENT PLAN

The Unitrin, Inc. Defined Contribution Supplemental Retirement Plan (the “Plan”)
is hereby adopted effective January 1, 2008. The Plan is established and
maintained by Unitrin, Inc. for the purpose of providing benefits in excess of
the limitations on benefits imposed by Section 415 of the Internal Revenue Code
for certain of its or its Affiliates’ employees who participate in the Qualified
Plan, as hereinafter defined.

Also, only with respect to those Participants hereunder who are Top Hat
Participants as defined in Section 1.24, the Plan shall provide benefits in
excess of the limitations on benefits imposed by Section 401(a)(17) of the
Internal Revenue Code.

ARTICLE I

DEFINITIONS

1.1 General. For purposes of the Plan, the following terms, when capitalized,
will have the following meanings. The masculine pronoun wherever used herein
will include the feminine gender, the singular number will include the plural,
and the plural will include the singular, unless the context clearly indicates a
different meaning.

1.2 “Account” means the account maintained with respect to each Participant
under the Plan, as described in Section 5.1.

1.3 “Administrative Committee” means the Administrative Committee of the
Unitrin, Inc. Defined Contribution Retirement Plan.

1.4 “Affiliated Company” or “Affiliate” means any corporation, trade or business
entity which is a member of a controlled group of corporations, trades or
businesses of which the Company is also a member, as provided in Code Sections
414(b) or (c).

1.5 “Beneficiary Designation Form” means a written document, the form of which
the Company shall determine from time to time, on which a Participant shall have
the right to designate a beneficiary.

1.6 “Board” means the Board of Directors of the Company.

1.7 “Change in Control Event” means the occurrence of any of the following
events in subsections (a) through (d) below:

(a) any “Person” (defined below) is or becomes the “Beneficial Owner,” (defined
below) directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its “Affiliate” (defined below)) representing 25%
or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of subsection (c) below;
or



--------------------------------------------------------------------------------

(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on December 31, 2008,
constituted the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors still in office who either were directors on
December 31, 2008 or whose appointment, election or nomination for election was
previously so approved or recommended; or

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the surviving entity or any parent
thereof, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliate) representing 25%
or more of the combined voting power of the Company’s then outstanding
securities; or

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

(e) As used in this definition of Change of Control Event:

(i) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

(ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and

(iii) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified in Sections 13(d)(3) and 14(d)(2) thereof, except that such
term shall not include (1) the Company or any entity, more than 50% of the
voting securities of which are Beneficially Owned by the Company, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, (4) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (5) any individual,
entity or group whose ownership of securities of the Company is reported on
Schedule 13G pursuant to Rule 13d-1 promulgated under the Exchange Act (but only
for so long as such ownership is so reported) or (6) Singleton Group LLC or any
successor in interest to such entity.

 

2



--------------------------------------------------------------------------------

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

1.9 “Committee” means the Compensation Committee of the Board.

1.10 “Company” means Unitrin, Inc., a Delaware corporation, or, to the extent
provided in Section 10.10, any successor corporation or other entity resulting
from a reorganization, merger or consolidation into or with the Company, or a
transfer or sale of substantially all of the assets of the Company.

1.11 “Disabled” means that the Participant has a Disability as defined in the
Qualified Plan.

1.12 “Employer” means the Company and its Affiliates.

1.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

1.14 “Investment Preference Form” means a written document, the form of which
the Company shall determine from time to time, on which a Participant shall
communicate his or her investment preference.

1.15 “Participant” means an employee of the Company or of an Affiliated Company
who at any time on or after January 1, 2008 is a participant under the Qualified
Plan and to whom or with respect to whom a benefit is payable under the Plan.
The term “Participant” shall include Top Hat Participants.

1.16 “Plan” means the Unitrin, Inc. Defined Contribution Supplemental Retirement
Plan.

1.17 “Plan Administrator” means the Committee.

1.18 “Plan Year” means any calendar year during which the Plan is in effect.

1.19 “Qualified Plan” means the Unitrin, Inc. Defined Contribution Retirement
Plan.

1.20 “Qualified Plan Contribution” means any contribution made by the Employer
on behalf of the Participant under the Qualified Plan.

1.21 “Regulations” means the regulations, as amended from time to time, which
are issued under Code Section 409A.

 

3



--------------------------------------------------------------------------------

1.22 “Separation from Service” means the Participant’s termination from
employment from the Employer, subject to the following and other provisions of
the Regulations:

(a) The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Employer under
an applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer. If the period of leave exceeds
six months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following such six-month period.

(b) In determining whether a Separation from Service has occurred, the following
presumptions, which may be rebutted as provided in the Regulations, shall apply:

(i) A Participant is presumed to have separated from service where the level of
bona fide services performed decreases to a level equal to 20% or less of the
average level of services performed by the Participant during the immediately
preceding 36-month period.

(ii) A Participant will be presumed not to have separated from service where the
level of bona fide services performed continues at a level that is 50% or more
of the average level of services performed by the Participant during the
immediately preceding 36-month period.

No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20% but less than 50% of the average
level of bona fide services performed during the immediately preceding 36-month
period. If a Participant had not performed services for the Employer for 36
months, the full period that the Participant has performed services for the
Employer shall be substituted for 36 months.

(c) For purposes of this Section, the term “Employer” has the meaning set forth
in Section 1.12, provided that the following shall apply in determining whether
a person is an Affiliate as defined in Section 1.4:

(i) In applying Code Sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place it appears in Code Sections 1563(a)(1), (2) and (3); and

(ii) In applying Treas. Reg. Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg. Section 1.414(c)-2.

(d) In the event of the sale or other disposition of assets by the Company or an
Affiliate (the “Seller”) to an unrelated service recipient (the “Buyer”), the
Seller and the Buyer may specify whether a Separation from Service has occurred
for a Participant who would otherwise experience a Separation from Service with
the Seller, in accordance with the rules set forth in Section 1.409A-1(h)(4) of
the Regulations.

 

4



--------------------------------------------------------------------------------

1.23 “Supplemental Plan Contribution” means the contribution made to a
Participant’s Account pursuant to the terms of the Plan.

1.24 “Top Hat Participant” means a Participant who qualifies for inclusion in a
“select group of management or highly compensated employees” as provided in
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA and who has been
designated as a Top Hat Participant by the Board, as reflected in Board minutes
or other official records of the Board.

1.25 “Trust” means a so-called “rabbi trust,” the assets of which shall remain,
for all purposes, a part of the general unrestricted assets of the Company.

1.26 “Valuation Date” means each day that the New York Stock Exchange is open
for business. The determination of the Valuation Date as of which changes in
investment preferences under the Plan are effected shall be made in accordance
with rules and procedures established by the Company.

ARTICLE II

ELIGIBILITY

An employee who is eligible to receive a Qualified Plan Contribution, the amount
of which is reduced by reason of the application of the limitations on benefits
imposed by application of Code Section 415 (or in the case of a Top Hat
Participant, is reduced by the limitations on benefits imposed by application of
Code Section 401(a)(17)), shall be eligible to receive a Supplemental Plan
Contribution.

ARTICLE III

SUPPLEMENTAL PLAN CONTRIBUTION

The Supplemental Plan Contribution to be credited to a Participant’s Account for
each Plan Year shall be an amount equal to the difference between (a) and
(b) below:

(a) the amount of the Qualified Plan Contribution to which the Participant would
have been entitled if such Qualified Plan Contribution were computed:
(i) without giving effect to the limitations on benefits imposed by application
of Code Section 415 (and in the case of a Top Hat Participant, Code
Section 401(a)(17)), and (ii) by modifying the compensation used to determine
such Qualified Plan Contribution by including in compensation any amount which a
Participant elected to have deducted from his or her compensation on a pre-tax
basis and contributed to a nonqualified deferred compensation plan maintained by
the Company or an Affiliate and excluding from compensation any benefits paid or
payable to the Participant under such deferred compensation plan;

 

5



--------------------------------------------------------------------------------

LESS

(b) the amount of the Qualified Plan Contribution that would have been credited
to the Participant’s account under the Qualified Plan during the plan year of
the Qualified Plan that is coincident with the applicable Plan Year if the
Participant’s Compensation used to calculate such Qualified Plan Contribution
were equal to the limit under Code Section 401(a)(17).

ARTICLE IV

FUNDING

4.1 Unsecured Obligation. Supplemental Plan Contributions and the hypothetical
investment earnings/losses thereon shall be reflected in book entries maintained
by or on behalf of the Company, as set forth in Section 5.1. The existence of
such book entries shall not create a trust of any kind, or a fiduciary
relationship between the Company, any third party record keeper and the
Participant, his or her designated beneficiary, or other beneficiaries provided
for under the Plan. The bookkeeping entries represent an unsecured obligation of
the Company to pay Supplemental Plan Contributions and the investment
earnings/losses thereon to a Participant at a future date.

4.2 Discretionary Rabbi Trust. If the Company so determines, in its sole
discretion, payments to a Participant or his or her designated beneficiary or
any other beneficiary hereunder may be made from assets held in a Trust. No
person shall have any interest in such assets by virtue of the Plan. The
Company’s obligations hereunder shall be an unfunded and unsecured promise to
pay money in the future. Any Participant having a right to receive payments
pursuant to the provisions of the Plan shall have no greater rights than any
unsecured general creditor of the Company in the event of the Company’s
insolvency or bankruptcy, and no person shall have nor acquire any legal or
equitable right, claim or interest in or to any property or assets of the
Company. In no event shall the assets accumulated in the Trust be construed as
creating a funded plan under the applicable provisions of ERISA, or under the
Code, or under the provisions of any other applicable statute or regulation.

ARTICLE V

INVESTMENT OF FUNDS, ACCOUNT MAINTENANCE AND VESTING

5.1 Record Keeper. The Company shall appoint a Plan record keeper which shall
establish and maintain an individual bookkeeping Account on behalf of each
Participant for purposes of determining each Participant’s benefits under the
Plan.

5.2 Account Adjustments.

(a) The Plan record keeper shall adjust each Participant’s Account for amounts
representing:

 

  (i) Supplemental Plan Contributions,

 

6



--------------------------------------------------------------------------------

  (ii) Hypothetical investment earnings/losses,

 

  (iii) Expenses, and

 

  (iv) Distributions paid to the Participant or beneficiaries.

(b) Upon becoming a Participant, each Participant, or in the absence of action
by the Participant, the Company, shall specify the hypothetical measure(s) of
investment performance from among the choices made available from time to time
to Plan participants by the Trust Administrative Committee of the Unitrin, Inc.
Defined Contribution Retirement Plan. The Participant’s bookkeeping account
shall be deemed to be invested in the hypothetical investment selected by the
Participant, or if none, by the Company. Investment preferences selected by the
Participant are used only to determine the value of a Participant’s Account and
in no event is the Company required to follow these investment preferences for
actual plan investments. A Participant’s investment preference shall be
communicated to the Company by completion and delivery to the Company of an
Investment Preference Form in such form as the Company shall determine from time
to time. Participants shall indicate their initial investment preferences by
filing an Investment Preference Form with the Company prior to the date on which
the first Supplemental Plan Contribution is credited to the Participant’s
Account. Once elected, investment preferences shall be valid until revoked by
filing a new Investment Preference Form. Participants shall have the opportunity
to change their investment preferences with respect to the Account in accordance
with such procedures as may be established by the Company.

(c) The Plan record keeper shall determine the value of all Accounts maintained
under the terms of the Plan on each Valuation Date. The Plan record keeper shall
provide each Participant with a statement of his or her individual bookkeeping
Account reflecting adjustments to such Account during the period from the last
statement date. Such statement shall be provided to Participants as soon as
administratively feasible following the end of each calendar quarter.

5.3 Vesting. The Participant’s Account will vest upon the completion of three
(3) years of vesting service, as defined in the Qualified Plan. If the
Participant dies or becomes Disabled prior to his or her Separation from
Service, the Participant’s Account shall become fully vested. The Participant
shall forfeit any non-vested portion of his or her Account upon his or her
Separation from Service.

5.4 Bookkeeping Accounts. The Accounts shall be hypothetical in nature and shall
be maintained for bookkeeping purposes only, so that contributions can be
credited to Participants and so that investment returns on such contributions
can be credited. Neither the Plan nor any of the Accounts shall hold any actual
funds or assets.

ARTICLE VI

DISTRIBUTIONS

6.1 Form of Distribution. The Company shall distribute an amount equal to the
vested balance of the Participant’s Account to the Participant (or, in the event
of the death of the Participant, to his or her beneficiary) in the form of a
single lump sum distribution

 

7



--------------------------------------------------------------------------------

or installments, as elected by the Participant. Installment payments shall be
made over a term of years selected by the Participant, not to exceed 10 years in
duration, and shall be paid in quarterly or annual installments, as elected by
the Participant. The Participant shall make the above elections in accordance
with procedures established by the Company and no later than 30 days following
the date on which the Participant is initially eligible to participate in the
Plan, at which time the elections shall become irrevocable. If a Participant
fails to make an election within the required time period, the Participant’s
benefit will be paid in the form of a single lump sum distribution.

6.2 Timing of Distribution. Subject to the provisions of Section 6.5 through
Section 6.8:

(a) Upon a Participant’s Separation from Service, payment of the vested balance
of the Participant’s Account shall be made, or commence, on the first day of the
seventh month following the Participant’s Separation from Service; and

(b) Upon a Participant’s death, payment of the vested balance of a Participant’s
Account shall be made, or commence, as soon as practicable after the
Participant’s death, but no later than ninety (90) days after such death.

6.3 Transitional Relief. Prior to January 1, 2009, a Participant may change the
form of payment for his Account to the extent permitted by IRS Notice 2007-86
and administrative procedures adopted by the Company.

6.4 Acceleration Prohibited. Except as provided in Section 6.6 through
Section 6.8, acceleration of the time of payment of any portion of the balance
of a Participant’s Account is prohibited.

6.5 Payments in Violation of Federal Securities Laws. To the extent permitted by
the Regulations, the Company may delay a benefit payment where the Company
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable law. Such a benefit payment shall be made at
the earliest date at which the Company reasonably anticipates that the making of
the benefit payment will not cause such violation and, if the Participant had
elected installment payments, the first payment to the Participant shall include
the payments that the Participant would have received had payments begun as of
the date such payments were scheduled to begin.

6.6 Accelerated Payment for Domestic Relations Orders. To the extent necessary
to fulfill a domestic relations order (as defined in Code Section 414(p)(1)(B))
and as permitted by the Regulations, the Company, in its sole discretion, may
accelerate the time or schedule of a benefit payment under the Plan to an
individual other than the Participant, or a benefit payment under the Plan may
be made to an individual other than the Participant.

6.7 Accelerated Payment for Failure to Comply with Code Section 409A. To the
extent permitted by the Regulations, at any time the Plan fails to meet the
requirements of Code Section 409A and the Regulations, the Company may
accelerate the time or schedule of a payment, or a payment under the Plan may be
made; provided, however, that such payment shall not exceed the amount required
to be included in income as a result of the failure to comply with the
requirements of Code Section 409A and the Regulations.

 

8



--------------------------------------------------------------------------------

6.8 Small Benefits. If, upon the first day of the seventh month following a
Participant’s Separation from Service (“Payment Date”), a Participant’s Account
is less than or equal to the applicable dollar limit under Code
Section 402(g)(1)(B) and results in the determination and liquidation of the
entirety of the Participant’s interest under all agreements, methods, programs
or other arrangements with respect to which deferrals of compensation are
treated as having been deferred under a single nonqualified deferred
compensation plan under Section 1.409A-1(c)(2) of the Regulations, the Company
may pay such Account to the Participant or his or her beneficiary in a single
lump sum, in lieu of any further benefit payments hereunder, on the Payment
Date.

ARTICLE VII

PAYMENTS UPON DEATH

7.1 Payment to Beneficiary. Any benefit which a deceased Participant is entitled
to receive under the Plan shall be paid to such Participant’s beneficiary. Such
death benefit shall be paid in accordance with the Participant’s election
pursuant to Section 6.1 and at the time specified in Section 6.2.

7.2 Designation of Beneficiary. A Participant shall have the right to designate
a beneficiary on the Beneficiary Designation Form and to amend or revoke such
designation at any time in writing. Such designation, amendment or revocation
shall be effective only when filed with the Company. Any beneficiary
designation, amendment or revocation shall apply to the Participant’s entire
Account.

If no Beneficiary Designation Form is filed with the Company, or if the
Beneficiary Designation Form is held invalid, or if no beneficiary survives the
Participant and benefits remain payable following the Participant’s death, the
Company shall direct that payment of benefits be made to the person or persons
in the first category in which there is a survivor. The categories of successor
beneficiaries, in order, are (a) the Participant’s spouse and (b) the
Participant’s estate.

ARTICLE VIII

ADMINISTRATION OF THE PLAN

8.1 Administration by the Company. The Committee, acting through the Company,
shall be responsible for the general operation and administration of the Plan
and for carrying out the provisions thereof.

8.2 General Powers of Administration. The Committee shall have such powers and
duties with respect to the administration of the Plan as are applicable to the
Administrative Committee with respect to the Qualified Plan. The Committee shall
be entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, treasurer,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan.

 

9



--------------------------------------------------------------------------------

8.3 Claims.

Any Participant or beneficiary who believes that there was an error in the
calculation of his or her account balance or in the payment of benefits under
the Plan shall file a claim with the Plan Administrator. The claim must be
filed, signed and dated within 90 days of the date on which the claimant learned
of the facts from which such claim arises. The claim must be sent by certified
mail or presented in person to the Plan Administrator.

The Plan Administrator, acting through the Company, shall respond in writing to
the claimant within a reasonable period of time but not later than 90 days after
receipt of the claim unless special circumstances require an extension of time
for processing. If such extension of time is required, the Plan Administrator,
acting through the Company, shall furnish written notice of the extension to the
claimant prior to the termination of the initial 90 day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator, acting through the Company,
expects to render a final decision. In no event shall such extension exceed a
period of 90 days from the end of the initial period.

8.4 Appeals.

Any claimant not satisfied with the Plan Administrator’s decision of a claim
shall have the right to appeal to the Plan Administrator. The appeal must be
signed and dated by the claimant and include a copy of the claim submitted to
the Plan Administrator as well as a copy of the Plan Administrator’s decision.
The appeal should explain why the claimant does not agree with the Plan
Administrator’s decision. The appeal must be filed within 60 days of the receipt
of the Plan Administrator’s decision. The appeal must be sent by certified mail
or presented in person to the Plan Administrator.

The Plan Administrator shall promptly advise the claimant of its decision on the
claimant’s appeal. Such decision shall be written in layman’s terms, shall
include specific reasons for the decision and shall contain specific references
to pertinent Plan provisions upon which the decision is based. The decision on
appeal shall be made no later than 60 days after the Plan Administrator’s
receipt of the appeal, unless special circumstances require an extension of the
time for processing. If such an extension of time is required, the Plan
Administrator shall furnish written notice of the extension to the claimant
prior to the termination of the 60 day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render a final decision. If an
extension of time is required, a decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the appeal.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT OR TERMINATION

9.1 Amendment or Termination. The Company intends the Plan to be permanent but
reserves the right, subject to Section 9.2, to amend or terminate the Plan when,
in the sole opinion of the Company, such amendment or termination is advisable.
However, no amendment shall deprive a Participant or beneficiary of any of the
benefits which he or she has accrued under the Plan or otherwise adversely
affect the Participant’s Account with respect to amounts credited thereto prior
to the date such amendment is made. The Administrative Committee shall have the
authority, on behalf of the Company, to amend the Plan in any manner permitted
by Article IX of the Plan as the Administrative Committee considers desirable,
appropriate or necessary, provided that no such amendments, either individually
or in the aggregate, have a material adverse financial impact on the Company and
the Employers. The Board reserves the authority to make any other amendments to
the Plan, including, but not limited to, amendments that the Administrative
Committee deems desirable, appropriate or necessary which would have a material
adverse financial impact on the Company and the Employers.

9.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall, without the express written consent of the affected current or former
Participant or beneficiary, reduce or alter any benefit entitlement of such
Participant or beneficiary.

ARTICLE X

GENERAL PROVISIONS

10.1 General Conditions. Any benefit payable under the Qualified Plan shall be
paid solely in accordance with the terms and conditions of the Qualified Plan
and nothing in the Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Qualified Plan.

10.2 Taxes. The Company shall have the right to (a) require any Participant or
beneficiary to pay the Company the amount of any taxes which the Company may be
required to withhold with respect to any benefits earned under, or distributions
from, the Plan or (b) deduct from all amounts paid the amount of any taxes which
the Company may be required to withhold with respect to any such distributions.

10.3 Entire Agreement. The Plan document along with the Investment Preference
Form, Beneficiary Designation Form and other administration forms required of
Participants, and made known to them by the Company, shall constitute the entire
agreement or contract between the Company and the Participant regarding the
Plan. No oral statement regarding the Plan may be relied upon by the Participant
or any other person claiming through or under the Participant.

10.4 Construction. Any mention of “Articles,” “Sections” and subsections
thereof, unless stated specifically to the contrary, refers to Articles,
Sections or subsections in the Plan. Headings of Articles, Sections and
subsections are for convenient reference. The headings are not part of the Plan
and are not to be considered in its construction. All references to statutory
sections shall include the section as amended from time to time.

 

11



--------------------------------------------------------------------------------

10.5 Employment Rights. Neither the establishment of the Plan nor any
modification thereof, nor the creation of any trust or account, nor the payment
of any benefits, shall be construed as conferring upon a Participant the right
to continue to be employed by the Company in his or her present capacity, or in
any capacity. The Plan relates to the payment of deferred compensation as
provided herein, and is not intended to be an employment contract.

10.6 Benefit Transfers. Neither the Participant nor his or her designated or
other beneficiary under the Plan shall have any right to transfer, assign,
anticipate, hypothecate or otherwise encumber all or any part of the amounts
payable under the Plan, except as provided in Section 6.6. No such amounts shall
be subject to seizure by any creditor of any such Participant or beneficiary, by
a proceeding at law or in equity, nor shall any such amounts be transferable by
operation of law in the event of bankruptcy, insolvency or death of the
Participant, his or her designated beneficiary or any other beneficiary
hereunder. Any attempted assignment or transfer in contravention of this
provision shall be void.

10.7 Governing Law. Construction, validity and administration of the Plan shall
be governed by applicable Federal law and the laws of the State of Illinois.

10.8 Inurement. The Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns, and the Participant, his or her
successors, heirs, executors, administrators and beneficiaries.

10.9 Notices. Any notice (other than pursuant to enrollment materials) required
or permitted to be given pursuant to the Plan shall be in writing, and shall be
signed by the person giving the notice. If such notice is mailed, it shall be
sent by United States first class mail, postage prepaid, addressed to such
person’s last known address as shown on the records of the Company. The date of
such mailing shall be deemed to be the date of notice, but the notice shall not
be effective until actually received. The Company or the Participant may change
the address to which notice is sent by giving notice of such change in the
manner above.

10.10 Corporate Successor. The Plan shall not be automatically terminated by a
Change in Control Event, but the Plan shall be continued after such Change in
Control Event only if and to the extent that the transferee, purchaser or
successor entity agrees to continue the Plan. In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Section 9.2.

10.11 Unclaimed Benefit. Each Participant shall keep the Company informed of his
or her current address and the current address of his or her beneficiary. The
Company shall not be obligated to search for the whereabouts of any person. The
Company is authorized to adopt procedures regarding unclaimed benefits that
provide for the irrevocable forfeiture of a benefit if the Company is unable to
locate the Participant, or if the Participant is deceased, his or her
beneficiary. Such procedures shall be consistent with the Regulations and any
other guidance issued by the Internal Revenue Service.

 

12



--------------------------------------------------------------------------------

10.12 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
beneficiary or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.

10.13 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.

10.14 409A Compliance. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of Code Section 409A and the
Regulations, and shall be interpreted and operated consistent with such intent.
If any ambiguity exists in the terms of the Plan, it shall be interpreted to be
consistent with this purpose.

IN WITNESS WHEREOF, a duly appointed member of the Administrative Committee has
executed the Plan on this 19th day of December, 2008.

 

UNITRIN, INC. By:  

 

Its:  

 

 

13